Citation Nr: 1452608	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the Veteran's "child" for purposes of entitlement to Department of Veterans Affairs (VA) benefits on the basis that the appellant became permanently incapable of self-support before attaining the age of 18.


WITNESSES AT HEARING ON APPEAL

The appellant, her mother, her stepfather, and her fiancé


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1983.  He died in February 2003, and the appellant in this case is his daughter.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The appellant's claim is currently in the jurisdiction of the VA Regional Office (RO) in Muskogee, Oklahoma.  

In April 2013, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  At the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in the Virtual VA and VBMS folders.  Except for a copy of the April 2013 Board hearing transcript, this additional evidence has also been reviewed by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The "child" of a deceased Veteran is entitled to dependency and indemnity compensation when the Veteran died as a result of service-connected disabilities.  See 38 U.S.C.A. §§ 1313, 1314 (West 2002).   For VA purposes, the term "child" includes an unmarried person, who is under the age of 18 years or became permanently incapable of self-support before reaching the age of 18 years.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57(a) (2014).

In determining whether an individual is entitled to the status of "child" by virtue of permanent incapability of self-support, VA must analyze the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993); see also 38 C.F.R. § 3.356 (2014) (providing that child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years and setting forth the factors for reaching such a determination).  If the claimant is shown to have been capable of self-support at 18, VA need go no further.  If, however, the record reveals that the claimant was permanently incapable of self-support at 18, VA then considers whether the evidence shows that her condition has changed since that time.  Id.  

In this case, the appellant was born in September 1987 and attained the age of 18 in September 2005.  Thus, the issue which must first be resolved is whether the appellant was permanently incapable of self-support by reason of mental or physical disability at the time of her eighteenth birthday.  If the record shows that the appellant was permanently disabled at age 18, her subsequent condition then becomes relevant.

Here, the appellant claims that she was totally and permanently disabled by the age of eighteen due to hidradenitis suppurativa.  After reviewing the record, the Board finds that additional evidentiary development is necessary in order to make a determination in this case.  

In her August 2012 VA Form 9, the appellant claimed that she was awarded disability benefits from the Social Security Administration (SSA) at the age of 19 due to her hidradenitis suppurativa.  At her April 2013 hearing, the appellant's mother testified that the appellant had recently been reevaluated by SSA and that the total disability determination had been confirmed.  The Board finds that VA is required to undertake the necessary efforts to obtain the appellant's records from SSA, as they may be relevant to her VA claim.  38 C.F.R. § 3.159(c)(2) (2014); see also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  

The Board also notes that there may be additional relevant military and private clinical records which have not yet been obtained.  For example, at the appellant's April 2013 Board hearing, the appellant's mother testified that the appellant had been treated on multiple occasions at military medical facilities, as her father had been a military retiree.  She also indicated that, because the appellant had been eligible for TriCare as a result of her father's military service, she had been seen by various private specialists in connection with her September 2003 diagnosis of hidradenitis suppurativa.  

The record on appeal currently contains records from Robert Clemons, M.D., dated from September 2003 to June 2005.  In pertinent part, these records show that, in September 2003, the appellant was referred to Dr. Clemons by her primary care physician, Dr. Dan David, for evaluation of a skin eruption.  At that time, the appellant was diagnosed as having hidradenitis suppurativa and treatment was started.  

The Board notes that the records from Dr. Clemons indicate that the appellant was scheduled to continue treatment with him after June 2005; however, records from Dr. Clemons dated after June 2005 are not currently associated with the claims folder.  Additionally, records from the appellant's primary care physician, Dr. Dan David, are also not of record.  Finally, the Board observes that the appellant was noted to have delivered her first child in late 2004, but clinical records corresponding to this delivery are not of record, indicating that there may be other sources of relevant medical records which have not yet been identified.  

In light of the applicable legal criteria, the Board finds that any clinical records of treatment near the time of the appellant's eighteenth birthday are highly relevant to the claim.  The Board reminds the appellant that it is her responsibility to submit those records or provide to VA with the necessary information so that it may obtain these records on her behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask her to provide the information and authorization necessary to obtain records of medical treatment she received:  
      
      (a) from Robert Clemons, M.D. for the period         
      from June 2005 to the present; 
      
(b) at any military medical facility as a military dependent for the period from September 2003 to the present; 

(c) from Dr. Dan David for the period from September 2003 to the present; and
       
(d) from any other medical care provider for the period from September 2003 to the present, particularly any medical care provider who treated her near the time of her eighteenth birthday. 
      
After obtaining the necessary information and authorization, the AOJ should undertake the necessary efforts to obtain copies of treatment records from any provider identified by the appellant.  

2.  The AOJ should contact the Social Security Administration and request copies of records pertaining to the appellant's initial award of disability benefits, to include a copy of any decision rendered and the clinical records upon which such decision was based, as well as any records corresponding to any recent reconsideration of her continued entitlement to disability benefits.

3.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

